10

11

12

13

14

17

18

19

20

21

22

23

24

25

 

26

at

 

a |
COURT PAPER |
STATE OF CALIFORNIA i!

|
3TD 113 (REV. 3-95) It

SES OSP 10 1139947

| Shikeb Saddozai - CDCR #AY1590 FILED

Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 1 of 9

California Correctional Institution(CCI1)
P.O. Box 1905 JUN ~

Tehachapi, C.A. 93581 9 2)
In. Fro Per N CL USAN y
ORTH Dye. DisTmOON
RICT og!
OF, RT
Alig
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SHIKEB SADDOZAI, Case No. i8-cv-05558-BLF
Petitioner, ‘PETITIONERS APPLICATION
REQUESTING FILING FEES

vs UNDER IN FORMA PAUPERIS

BE WAIVED AND OR MODIFIED
WITH POINTS AND AUTHORITIES

N. MALIKIAN, e€ al IN SUPPORT OF MOTION
eo ms ? = =_e='9

Defendants.

I, Shikeb Saddozai,am the petitioner in the above entitled case.
Please take notice that petitioner . submits in forma pauperis,
requesting this court to proceed in the above entitled case,
without petitioner being required to prepay fees or. costs or
give security therefore,I state because cf my poverty,I am
unable to pay the cost of said proceeding: or to give security
therefore,and that I believe I am entitled to redress.

I declare the statements which I have made below are true.

1. I am not presently employed.

2. In the past i2 months,family,and friends have sent me funds
as gifts,and donations,in the amount of $900.G0,for personal
hygiene,staticnary supplies,food,and medical needs.

3. I have no source of income,and do not own cash,bank accounts,
real estate,stocks,bonds,notes,automobiles,or cther valuable
property.

 
10
11
12
13
14
15
16
17
18
19

"20

21

23
24
25
26

27

JURT PAPER
ATE OF CALIFORNIA
2.113 (REV. 3.95)

& OSP 10 1139u7

 

 

. Petitioner has brought civil actions without prepayment of .

“not afford fees in the matter.

Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 2 of 9

I. FACTS

Petitioner is unable to afford Filing fee,and has attached
hereto in support of declaration; Inmate Trust Account
Statement,with current balance of $0.00,that the courts have
ignored financial status of petitioner,and ability to pay. .
(SEE: Exhibit- A.) |

fees,and allowed to proceed in forma pauperis,and is further
proof ,and demonstrates that petitioner is indigent,and can

(SEE: Exhibit- A.)

\ Petitioner may never recieve a job,and or with a pay

“number during his entire term in prison,and petitioners _

_ability to pay,while in prison must be detirmined,upon his
ability to work,as well as medical conditions,and needs ~
which prevent meaningful job assignments,petitioners
education level,which preclude petitioner from working a
meaningful job,and mcre,none of these legitimate factors
have been taken into consideration in.the instant case.

Petitioner has used available funds,sent as gifts,and
donations,from family,and friends,to advance legai litigat-
ions,needed for the purposes of initiating,and maintaining

court actions,1i f al
action,42 U.S.C. § 1983 action,stationary supplies, postage,

photo copying services ,and legal reference materials.

Petitioner has restitution fines imposed by the courts ,and
only able to pay any of the fines,because family ,and friends
send funds as gifts,and, donations,once in.while, for .
stationary supplies ,personal hygiene, food,and medical needs ,}
and which more than half is taken before given to petitioner}
to pay court imposed restitution,along with unjust prison
administration fees added on. -

 

_ The court have collected filing fees exceeding the amount ,
by statute for commencement of a civil action beyond the ,
20 percent of the greater of average month deposits to
prisoners account..or average month balance for a4 6 month
petiod,immediately proceeding the filing of the complaint.
see attached:Inmate Trust Account, Exhipit-A

Page 2

including but not limited to: habeas.corpus, 3}...

 
10

Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 3 of 9

II. LEGAL CLAIMS

10. Pursuant to 28 U.S.C. § 1915.(b)(4),in no event shall a
prisoner be prohibited from bringing a civil action or
appealing a civil or criminal judgment for the reason that
the prisoner has no assets,and no means by which to pay the
initial partial filing fee. Oo
(SEE: Taylor v. Delatoor,281 F.3d 844 ,850-51(9th Cir 2002)

_. It would be inconsistent of the courts to furnish the same
to a poor person in a civil case involving money cnly,and
.to deny it in a criminal proceeding where life,and liberty
are in jeopardy. ,

il. A petitioner who can not pay the initial fee must be allowed
to proceed with his case,and not merely granted more time

 

" to pay. fhe courts have discretion to assess or refrain

42 irom assessing cost; SEE: Feliciano v. Selsky 205,F.3d 568
572 (2d Cir.2000),and in exercising its discretion, the

43 court must consider factors that will unduly delay or
prejudice the adjudication of petitioners rights.

14 The courts in detirmining the petitioners ability to pay

45 fee,and in giving said discretion ability to pay fees,the
same and or similar standard exist in considering each

16 majer factors,such as court imposed restitutions medical

condition needs,;lack of employment or job assignments, none

47 of these legitimate factors have been taken into considera-
tion,in the instant case,resulting in the " anomally of
restitution fines costing more money than petitioner can

18 actually generate “ and of which petitioner continues to

19 suffer from. ,

12. There is no bad faith on petitioners part,upon providing

20 court true facts demonstrated in prisoners Inmate frust
Account ,where record lacks evidence of petitioners ability

21 to pay,and that affiant is sufficiently poor,qualifies for

‘99 in forma pauperis status. —

(SEE: Mathew v. Gaither,902 F.2d 877,881 (11th Cir.1990).)

23 . ,

13. The filing fee would create a hardship,while in state pri-.,,

24 son ,needed for plaintiffs litigation(s),postage,legal .
copies,stationary,that had not been considered,as to the »

25 minimum filing fee,especially amounts that exceed the
minimum,as additional punishment in the matter,imposed by

26 the courts.see Rutledge v. Romero,1999 WL 412778,*1-2
(N.D. Ill,June 3,1999

27 /

J
QURT PAPER a Page 3
a
ATE-OF.CALIEQRNIA—|[—

'D 113 (REV. 3-95)

 

 

S& OSP 19 119907

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

JURT PAPER
TE OF CALIFORNIA
1 113 REV +95)

& OSPF 15 119547

|
!
i

Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 4 of 9

14.

15.

16.

 

 

In Redmond v. Gill,the District Court abused its discret-
ion in dismissing a case when plaintiff failed to return an
authorization form for Payment of fees within 20 days;
requiring plaintiff be given more time. SEE: 352 F.3d 1315,
1321 (3rd. Cir.2003); Wilson v. Sargent,313 F.3d 1315,1321
(11th Cir.2002).)

Constitutional garantees of due process,and equal protection
both call for procedures in criminal offenses which allow
no invidious discrimination between persons in different
groups of persons; quoting: Griffin v. Iliinois,and as such
a state may not inflict punishment on indigent criminal
defendant/petitioner, solely on the basis of their poverty.

 

On January 8th, 2019, Court of Appeais for the second
appellate court District State of California ruled using
the criminal process to collect fines,and fees is unconst-
itutional; SF: People. v. Duenas , 30 Cal. App. 5th 1157 (2019). )

Petitioner proceeds in this motion as an indigent person,
because financial information attached,indicate no assets;
SEE: U.S. v. Beckett,208 F.3d 140, 148-149, no Specific
Cinding were made regarding petitioners ability to Pay;
SEE: U.S. v. Jaroszenko,92 F.3d 485,492,fees detirmined by
the courts are without consideration of economic circumst~
ances of petitioner,or any third party compensation
recieved in detirmining payment ,reveals it was meant to be !
punitive;SEE: People v. Hanson,23 Cal.4th 355 (2000).. )

 

 

 

The filing fees are to excessive to petitioner,and there
are compelling ,and extraordinary reasons ,the court may
waive imposition of the filing fee,allowing petitioner to
broceed as indigent.see Henderson v. Norris,129 F,3d 481,
484(8th Cir 1997);Feliciano v. Selsky,205 F.3d 568,572
{2d Cir 2000).)

Page 4

 
Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 5 of 9

CONCLUSION

3 IT IS RESPECTFULLY REQUESTED THAT THIS PETITION BE GRANTED
BASED ON ALL THE ABOVE GROUNDS AND THAT RELIEF FROM THE
4 PREVIOUS FILING FEE IMPOSED BY THE DISTRICT COURT OF $350
BE MODIFIED AND OR REDUCED TO THE SIMPLEST AND LEAST COSTLY
5 SOLUTION IN WHICH THE COURT HAS THE POWER TO REDUCE OR A
FULL WAIVER BE IMPOSED BY THE COURT IN THE INTEREST OF

6 JUSTICE.

10

 

11

12

 

13

Respectfully Submitted, © i 7 :
4 oo | Achedhered .-

May 29th ~~ ,20i19 . ;
. Petitioner In Forma ProPria

15
16

a . | VERIFICATION
18 | |

[ am the petitioner in the above entitled cause of action,I
19} have read the statements herein,and declare under penalty of
perjury that the above information are true and believe correct
20} to the best of my knowledge.Dated this 26th,day of April,year
of 2019,in the city of Tehachapi,county of Kern,in the state of

21} California.

32019. Ar hedhig s—

22) May 29th
23

24
25
26

27
Page 5

 

JURT PAPER
ATE OF CALIFORNIA
0 119 REV 3.95,

 

 

3B OSPF 15 113547
Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 6 of 9
7 EXHIBIT ~ 4

LIGIHXT

EXHIBIT A

Vy
 

 

 

 

 

Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 7 of 9
Date\Time: 4/30/2019 10:02:27 AM CDCR Verified:
Institution: CCI Inmate Statement Report
CDCR# Inmate/Group Name institution Unit Cell/Bed
AY1590 SADDOZAI, SHIKEB ccl C 0012 243001
Current Available Balance: $0.00
ransaction Lis |
Transaction
Date Institution Transaction Type Source Doc# Receipt#/Check# Amount Account Balance
10/30/2018 CCl BEGINNING BALANCE $97.80
11/01/2018 CCl LEGAL COPY 141/1/18L0510/25/18 ($1.10) $96.70
11/01/2018 CCl LEGAL COPY 11/11 8LCS10/30/18 ($2.70) _ $94.00
11/01/2018 CCl LEGAL COPY 11/418LCS810/24/18 ($0.40) $93.60
11/02/2018 CCl SALES _ 40 ($93.60) $0.00
11/06/2018 CCI JPAY 0000000092765153 $300.00 $300.00
11/06/2018 CCl RESTITUTION FINE 0000000092765153 ($150.00) $150.00
. PAYMENT
11/06/2018 CCl ADMINISTRATIVE FEE 0000000092765153 ($15.00) $135.00
11/07/2018 CCl SALES 50 ($88.30) $46.70
11/08/2018 SQ RESTITUTION FINE 955291 1806 ($150.00) $840.00
PAYMENT
11/08/2018 SQ ADMINISTRATIVE FEE 9552911806 ($15.00) $825.00
11/08/2018 CCl SALES 23 ($31.10) $15.60
11/08/2018 CCl SALES 29 ($7.00) $8.60
11/08/2018 SQ TRACS TRANSFER OUT = _TX11082018 ($825.00) $0.00
11/08/2018 CCl TRACS TRANSFER IN TX11082018 $825.00 $833.60
11/16/2018 CCI LEGAL COPY i 1/16/18LCS11/15/1 ($5.00) $828.60
11/16/2018 CCI INMATE DEPOSIT MRL# 11224 $500.00 $1,328.60
148C0C 1595412897
11/21/2018 CCl LEGAL COPY i 1/218LCS11/15/1 ($1.30) $1,327.30
11/24/2018 CCl SALES 19 ($191.55) $1,135.75
11/30/2018 CCl LEGAL COPY i 1/301 8LCS11/27/1 ($0.10) $1,135.65
12/03/2018 CCl HEALTH RECORD 12/3/18HRC1 1/29/18 ($0.30) $1,135.35
COPIES
12/06/2018 CCl SALES 69 ($28.40) $1,106.95
12/20/2018 CCl SALES 47 ($219.95) $887.00
01/01/2019 CCl PLRA 5:18-C\V-04047-BLF 705347 ($100.00) $787.00
01/01/2019 CCl PLRA 5:18-CV-03972-BLF 705347 ($100.00) $687.00
01/02/2019 CCl LEGAL MAIL 41/2/19LM12/27/18 ($13.35) $673.65
01/07/2019 CCl PLRA 5:18-CV-04492-BLF 705347 ($30.00) $643.65
01/09/2019 CCI REGULAR MAIL et SREGMAILO1 ($0.71) $642.94
01/14/2019 CCl LEGAL COPY ~ 01/14/49LCS01/14 ($0.70) $642.24
01/17/2019 CCI LEGAL COPY 01/17/49LM01/16/19 ($2.60) $639.64
Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19
Date\Time: 4/30/2019 10:02:27 AM

Institution: CCI

Transaction

CDCR Verified:

Page 8 of 9

 

Inmate Statement Report

 

 

 

 

Date Institution Transaction Type Source Doc# Receipt#/Check# Amount Account Balance
01/22/2019 CCI MEDICAL COPAY 4 0/25/18MCP10/23/1 $5.00 $644.64
01/22/2019 CCl SALES 37 ($220.00) $424.64
01/25/2019 CCl LEGAL COPY - 01/25/19LCS0124/19 ($2.50) $422.14
01/29/2019 CCl PLRA §:18-CV-05558-BLF 705449 ($43.15) . $378.99
01/31/2019 CCl LEGAL COPY 01/31/19 (30.80) $378.19
. LCS01/25/19
01/31/2019 CCl LEGAL COPY 01/31/19 ($1.70) $376.49
LCS01/28/19
02/11/2019 CCl LEGAL COPY 2 1/19LCS02/07/1 ($4.80) $371.69
02/19/2019 CCl SALES 55 ($121.95) $249.74
02/23/2019 CCI SALES 45 ($48.50) $201.24
03/05/2019 CCI LEGAL MAIL 03/05/19LM02/21/19 (37.85) $193.39
03/05/2019 CCl LEGAL MAIL 03/05/19LM02/28/19 ($2.50) $190.89
03/08/2019 CCl LEGAL MAIL 3/8/19LM3/5/19 ($7.35) $183.54
03/13/2019 CCI SALES 30 ($49.55) $133.99
03/14/2019 CCl LEGAL MAIL 03/11/19LM03/1 1/19 - ($2.50) $131.49
03/20/2019 CCl SALES 9 ($89.25) $42.24
03/25/2019 Ci LEGAL MAIL 03/25/19LM 03/20/18 ($8.30) $33.94
03/26/2019 CCl LEGAL MAIL 03/25/19 LM ($7.35) $26.59
03/20/19
04/02/2019 CCl LEGAL COPY gia 19LCS03/25/1 ($1.00) $25.59
04/02/2019 CCI LEGAL MAIL 04/02/19LM03/28/19 ($2.05) $23.54
04/02/2019 CCI LEGAL MAIL 04/02/19LM03/28/19 ($2.05) $21.49
04/02/2019 CCI LEGAL MAIL 04/02/19LM03/28/19 {$2.05) $19.44
04/02/2019 CCl LEGAL MAIL gaso2r4 9LM003/27/1 ($2.05) $17.39
04/04/2019 CCl LEGAL MAIL 04/04/19 LM ($2.05) | $15.34
03/29/19
04/11/2019 CCl JPAY 00000000895 16095 $200.00 $215.34
04/15/2019 CCl LEGAL MAIL ow 5/19LM04/11/20 ($2.20) $213.14
04/17/2019 CCl SALES 7 ($49.40) $163.74
04/17/2019 CCl LEGAL MAIL 04/17/19LM04/1 1/19 ($2.05) $161.69
0417/2019 = CCI LEGAL MAIL 04/17/19LM04/11/19 ($1.69) $160.00
04/18/2019 CCI JPAY 0000000099793432 $220.00 * $380.00
04/18/2019 . CCl LEGAL MAIL 04/17 9LM04/1119 ($0.36) $379.64
04/19/2019 CCl SALES 17 ($43.60) $336.04
04/19/2019 CCI LEGAL COPY » 4/19/19LCS4/11/19 ($0.04) $336.00
Encumbrance List
Encumbrance Type Transaction Date Amount
Other Encumbrance 04/11/2019 $40.00
Other Encumbrance 04/11/2019 $40.00
 

 

 

 

 

 

 

 

Case 5:18-cv-05558-BLF Document 13 Filed 06/05/19 Page 9 of 9

Date\Time: 4/30/2019 10:02:27 AM CDCR Verified:

institution: CCI Inmate Statement Report
Encumbrance Type Transaction Date Amount
Other Encumbrance 04/11/2019 $40.00
Other Encumbrance 04/11/2019 $40.00
Other Encumbrance 04/18/2019 $44.00
Other Encumbrance 04/18/2019 $44.00
Other Encumbrance 04/18/2019 $44.00
Other Encumbrance 04/18/2019 $44.00
Obligation List |

Sum of Tx for Date .
Obligation Type Court Case# Original Owed Balance Range for Oblg Current Balance
PLRA §:18-CV-03972-BLF $350.00 ($100.00) $166.00
PLRA 5:18-CV-04047-BLF $350.00 ($100.00) $166.00
PLRA 5:18-CV-04492-BLF $350.00 ($30.00) $236.00
PLRA §:18-CV-05558-BLF $350.00 ($43.15) $222.85
LEGAL COPY 4/19/19LCS4/11/19 $2.20 ($0.04) $2.16
LEGAL COPY 04/25/19LCS04/22/19 $8.90 $0.00 $8.90
LEGAL COPY 04/25/19LCS04/23/19 $2.10 $0.00 $2.10
LEGAL COPY 04/25/19LCS04/23/19 $0.40 $0.00 $0.40
LEGAL COPY 04/25/19LCS04/23/19 $4.50 $0.00 $4.50
Pp 4/30/1 9STMNTCOPI $0.30 $0.00 $0.30
ES
| Restitution List |
Sum of Tx for Date

Restitution Court Case# Status Original Owed Balance tnterest Accrued Range for Oblg Current Balance
RESTITUTION $C078812 Fulfitied $300.00 $0.00 $0.00 $0.00
FINE
BERITUTION 16NF001414 Fulfilled $300.00 $0.00 ($300.00) $0.00
